Citation Nr: 1439568	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right ankle disability and service-connected bilateral knee disabilities.  

2.  Entitlement to service connection for a sciatic nerve condition, left side, to include as secondary to a service-connected right ankle disability and service-connected bilateral knee disabilities.  

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to a service-connected right ankle disability and service-connected bilateral knee disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1984 to March 1988, as well as additional service with the Air National Guard. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a July 2013 video-conference hearing before the undersigned acting Veterans Law Judge.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  Accordingly, the Board has recharacterized the issue as reflected on the title page.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of entitlement to service connection for a sciatic nerve condition, right side, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, in a February 2010 statement, the Veteran stated that his intent was to file a claim for "sciatic nerve condition" and noted that "[s]ciatic pain is currently bilateral but more severe on left side."  The Veteran's claim was adjudicated as only addressing a sciatic nerve condition, left side.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's low back disability is secondary to the Veteran's service-connected right ankle and bilateral knee disabilities.  

2.  The Veteran's sciatic nerve condition, left side, is secondary to the Veteran's service-connected right ankle and bilateral knee disabilities.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low back disability secondary to service-connected right ankle and bilateral knee disabilities is warranted.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  Entitlement to service connection for a sciatic nerve condition, left side, secondary to service-connected right ankle and bilateral knee disabilities is warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is service connected for residuals of right ankle injury with traumatic arthritis (herein right ankle disability), right knee osteoarthritis and residuals of left knee injury (herein bilateral knee disabilities).  The Veteran seeks entitlement to service connection for a low back disability and a sciatic nerve condition, left side, to include as secondary to his service-connected right ankle and bilateral knee disabilities. 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  38 C.F.R.  § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

It is not in dispute that the Veteran has a current low back disability.  See, e.g., January 2010 VA examination report (diagnosing degenerative disc disease of the lumbar spine).  It is also not in dispute that the Veteran has a sciatic nerve condition, left side.  See, e.g., January 2010 VA examination report (diagnosing L5 radiculopathy).  The crucial issue is whether the Veteran's low back disability and sciatic nerve condition, left side, are proximately due to or the result of, or have been chronically worsened, by the Veteran's service-connected right ankle and bilateral knee disabilities.  To this issue the Veteran has submitted various statements from private medical providers that support his claims.  These include letters from Dr. D.G. (dated May 2011, dated April 2011 and received October 2010) and letters from Dr. J.D. (dated May 2011, dated December 2009 and an update to this letter dated September 2010).  The Veteran was also afforded a VA examination in January 2010 and the examiner provided a negative opinion.     

After a review of the evidence, the Board concludes that entitlement to service connection is warranted on a secondary basis for the Veteran's low back disability and sciatic nerve condition, left side.  The Board has reviewed the medical statements and opinions from the private providers and finds these to be the most probative evidence of record.  The Board finds these private medical statements and opinions to be of significant probative value, which outweigh the negative January 2010 VA examination report.  As such, entitlement to service connection for a low back disability and a sciatic nerve condition, left side, is warranted.  38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).     


ORDER

Entitlement to service connection for low back disability is granted.  

Entitlement to service connection for a sciatic nerve condition, left side, is granted.  


REMAND

The Veteran also seeks entitlement to service connection for acquired psychiatric disorder, claimed as depression, to include as secondary to his service-connected right ankle and bilateral knee disabilities.  The Board initially notes that the Veteran has also contended that his depression is secondary to his low back disability and a sciatic nerve condition, left side, which, as discussed above, the Board granted entitlement to service connection for.  See December 2009 Claim.  As such, the Veteran's claim is now one of entitlement to service connection for acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected right ankle, bilateral knee and low back disabilities and a sciatic nerve condition, left side. 

With respect to his claim, the Veteran was afforded a June 2010 VA examination, which provided a negative opinion.  This opinion, however, did not address whether the Veteran's depression was aggravated by his service-connected right ankle and bilateral knee disabilities.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  As aggravation was not addressed as required, the Board finds that remand is necessary to obtain a new examination and opinion.  In addition, as the Board granted entitlement to service connection for a low back disability and a sciatic nerve condition, left side, these additional service-connected disabilities, and any impact they may have on the Veteran's depression, must also be considered by the examiner.  The Board also notes that various VA treatment records are of record that were created after the June 2010 VA examination, including a November 2010 VA treatment note that included an impression of "depression secondary to chronic pain."  The examiner must address these additional records.  

Further, the Veteran has submitted various statements (October 2010 statement, June 2011 statement submitted with Form 9, December 2011 statement), as well as provided testimony at the July 2013 Board hearing, that address his depression claim and respond to the June 2010 VA examination report that provided a negative opinion with respect to his depression claim.  In providing the negative opinion, the examination report referenced issues of the Veteran, such as a fear of losing his job and phobia of speaking in public, and stated that they did not have anything to do with the Veteran's chronic pain and service-connected right and left knee and right ankle problems.  The Veteran responded that issues such as a fear of losing his job and phobia of speaking in public developed after missing time from work and not being able to concentrate due to chronic pain.  See October 2010 Veteran Statement.  On remand, the Veteran's statements must be addressed by the examiner.  

In addition, the June 2010 VA examination report referenced an August 2009 VA treatment note where the Veteran stated that he "might have had some depression before he even joined the military."  The June 2010 VA examination report further stated that the Veteran "was prone to depression prior to commencing service."  As such, the examiner on remand must obtain a complete history from the Veteran regarding his depression, including any symptoms present prior to service, as well as address whether the Veteran's depression clearly and unmistakably preexisted service, and if so, whether the pre-existing depression clearly and unmistakably did not permanently increase in severity (beyond the natural progress of the pre-existing disability) during service.  In this regard, the Board notes that in an October 2010 statement, the Veteran stated that "[p]rior to joining the military, I was not experiencing any signs of depression and was never diagnosed with it."   

In addition, at the July 2013 hearing, the Veteran stated that he received treatment from the VA for his depression.  As such, all relevant outstanding treatment records must be obtained.  In addition, the record reflects that the Veteran previously received private psychiatric care.  See June 2010 VA examination.  On remand, the Veteran must be given the opportunity to provide a release or obtain any outstanding relevant private treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant outstanding VA treatment records.  All efforts to obtain additional evidence must be documented in the claims folder. 

2.  Contact the Veteran and request that he either provides any private psychiatric treatment records or completes a release; if a release is returned, obtain the records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

3.  After completion of above, afford the Veteran an appropriate VA examination to determine the etiology of the Veteran's acquired psychiatric disorder.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must obtain a complete history from the Veteran regarding his acquired psychiatric disorder, including any symptoms present prior to service.  

The examiner must provide an opinion addressing the following:

a.  Whether the Veteran's acquired psychiatric disorder clearly and unmistakably (i.e., obviously or undebatably) pre-existed service.  

If and only if the examiner determines that the Veteran's acquired psychiatric disorder, clearly and unmistakably pre-existed service, the examiner must address whether the Veteran's pre-existing disorder clearly and unmistakably (i.e., obviously or undebatably) did not permanently increase in severity (beyond the natural progress of the pre-existing disability) during service.

Attention is invited to an October 2010 statement in which the Veteran stated that "[p]rior to joining the military, I was not experiencing any signs of depression and was never diagnosed with it."   

b.  If the examiner determines that the Veteran's acquired psychiatric disorder did not clearly and unmistakably pre-exist service, the examiner must address whether it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

c.  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder is due to or caused by the Veteran's service-connected right ankle, bilateral knee and low back disabilities and sciatic nerve condition, left side?

d.  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected right ankle, bilateral knee and low back disabilities and sciatic nerve condition, left side?

If aggravation is found, the clinician must address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right ankle, bilateral knee and low back disabilities and sciatic nerve condition, left side.

The examiner must address the various VA treatment records relating to depression created after the June 2010 VA examination, including a November 2010 VA treatment note that included an impression of "depression secondary to chronic pain."  

The examiner must also address the various statements from the Veteran (October 2010 statement, June 2011 statement submitted with Form 9, December 2011 statement), as well as his July 2013 Board hearing testimony, which address his acquired psychiatric disorder claim and respond to the June 2010 VA examination report that provided a negative opinion.  Attention is invited to the Veteran's October 2010 statement, in which the Veteran stated that issues such as a fear of losing his job and phobia of speaking in public developed after missing time from work and not being able to concentrate due to chronic pain.      

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


